IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                            No. 98-50360
                         Summary Calendar
                        __________________

MICHAEL IDROGO, Individually
and as Lieutenant Commander
Idrogo,

                                        Plaintiff-Appellant,

versus

DAVID J. GARCIA, District Clerk,
Individually and as District Clerk
of Bexar County, Texas, et al.
                                        Defendants-Appellees.

                         - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                       USDC No. SA-97-CV-1029
                         - - - - - - - - - -
                              November 27, 1998
Before EMILIO M. GARZA, DEMOSS and BENAVIDES, Circuit Judges.

PER CURIAM:*

     IT IS ORDERED that Michael Idrogo's motion for leave to

proceed in forma pauperis (IFP) is DENIED, because his appeal

lacks arguable merit and is therefore frivolous.    Howard v. King,

707 F.2d 215, 219-20 (5th Cir. 1983).    In ruling on the motion,

this court has examined Idrogo's motion and brief in the light

most favorable to him and has reviewed the record for any basis

to support granting him relief on appeal.    Because we have

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 98-50360
                                  -2-

concluded on this review that the appeal is frivolous, IT IS

FURTHER ORDERED that the appeal is DISMISSED.       See 5TH CIR. R.

42.2.

     To be granted leave to appeal IFP, Idrogo would have to

demonstrate that he is impecunious and that he will present a

nonfrivolous issue on appeal.    Carson v. Polley, 689 F.2d 562,

586 (5th Cir. 1982).   An action is frivolous under 28 U.S.C.

§ 1915 "if it lacks an arguable basis in law or fact."      Eason v.

Thaler, 14 F.3d 8, 9 (5th Cir. 1994).

     In his second amended complaint, Idrogo alleged claims

against his former wife, Wendolyn Bohn (Bohn); David J. Garcia,

Clerk of the District Courts of Bexar County, Texas; Texas state

District Judges Andy Mireles, Carol Haberman, Martha B. Tanner,

and Richard Garcia; and the unnamed persons who comprise Child

Support URESA Unit 212 in San Antonio, of the Office of the

Attorney General of Texas.    Idrogo alleged claims under 42 U.S.C.

§§ 1981 and 1983 and other authorities in this complaint, which

the court permitted him to file in lieu of a more definite

statement.

     The federal district court informed the parties that Clerk

Garcia’s answer would be treated as a motion for summary judgment

filed on behalf of all of the defendants.      All of the defendants

except Bohn then filed affidavits, and Idrogo filed his own

affidavit in opposition to the motion.      The district court

granted summary judgment to all of the defendants, on grounds
                           No. 98-50360
                                -3-

that Idrogo’s affidavit failed to state specific facts which show

the existence of a genuine dispute, and failed to relate facts to

the applicable law.

     Summary judgment is proper if the record “show[s] that there

is no genuine issue as to any material fact and that the moving

party is entitled to a judgment as a matter of law.”    Fed. R.

Civ. P. 56(c).   This court “may affirm a district court’s ruling

on summary judgment based on any legally sufficient ground, even

one not relied upon by the district court.”     Jones v. Sheehan,

Young & Culp, 82 F.3d 1334, 1337 (5th Cir. 1996).

     Idrogo’s principal claims are (1) that the appellees

discriminated against him because he is Hispanic; (2) that he is

entitled to have the divorce decree and child-support orders set

aside; and (3) that he is entitled to have Bohn prosecuted for

the crimes which she allegedly has committed.    The third

contention clearly lacks merit.   Oliver v. Collins, 914 F.2d 56,

60 (5th Cir. 1990).

     All of the defendants (except Bohn) refuted Idrogo’s

conclusional allegations of racial discrimination in their

summary-judgment affidavits.   Thus, he is not entitled to relief

from the affiants on authority of 42 U.S.C. § 1981.

     Idrogo complains of acts or omissions of the defendant

judges which allegedly occurred in the exercise of their judicial

functions.   These defendants have absolute immunity from suit and

from liability for damages relative to such claims.     See Stump v.
                            No. 98-50360
                                 -4-

Sparkman, 435 U.S. 349, 356-57 (1978); Hale v. Harney, 786 F.2d

688, 690-91 (5th Cir. 1986).    Idrogo’s claim that Clerk Garcia

violated his rights by supplying court records to the defendant

judges is also frivolous.

     Idrogo contends that he is entitled to have the divorce

decree and child-support orders set aside.     He asserts, inter

alia, that the divorce violates his constitutional rights to

remain married to Bohn and to beget and raise children, in

accordance with his religious beliefs.     Idrogo made these and

other claims in Idrogo v. Mireles [and Bohn], No. 94-50506 (5th

Cir. Jan. 25, 1995) (unpublished), an appeal which this court

dismissed as frivolous.

     Bohn did not file an affidavit or submit any other evidence

relative to summary judgment.    However, “[i]n ruling on a motion

to proceed IFP on appeal, we have dismissed an appeal as

frivolous because it involved a duplicative action arising from

the same series of events and alleging many of the same facts as

an earlier suit.”   Bailey v. Johnson, 846 F.2d 1019, 1021 (5th

Cir. 1988).   “[R]epetitious litigation of virtually identical

causes of action is subject to dismissal under [former] 25 U.S.C.

§ 1915(d) as malicious.”    Id. (citation and quotation marks

omitted).   Accordingly, Idrogo is not entitled to any appellate

relief relative to his claims against Bohn.

     The persons comprising Unit 212 were entitled to summary

judgment because, as shown by their uncontradicted affidavit, the
                            No. 98-50360
                                 -5-

Unit was established pursuant to Texas state law to enforce

child-support orders, and Idrogo has not alleged facts which

would indicate that the Unit has violated any of his rights in so

doing.

     Idrogo has abandoned his claim that he was entitled to

default judgments against all defendants except Bohn, and his

claim that he is entitled to relief under the Soldiers’ and

Sailors’ Civil Relief Act of 1940, by failing to brief them.      See

Al-Ra’id v. Ingle, 69 F.3d 28, 33 (5th Cir. 1995).

     We caution Idrogo that any additional frivolous appeals

filed by him will invite the imposition of sanctions.   To avoid

sanctions, Idrogo is further cautioned to review any pending

appeals to ensure that they do not raise arguments that are

frivolous.    See Brinkmann v. Johnston, 793 F.2d 111, 113 (5th

Cir. 1986).

     IFP DENIED; APPEAL DISMISSED; SANCTION WARNING ISSUED.